Citation Nr: 1709311	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-37 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a liver disorder, to include hepatitis, as a result of herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as a result of herbicide exposure.

3.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to September 1970.  He had service in the Republic of Vietnam from December 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2009 and October 2009 by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board video conference hearing in September 2016.  He subsequently requested that the hearing be held at the Cincinnati, Ohio, VA Medical Center.  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2016).  Therefore, additional action is required.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video conference hearing before a Veterans Law Judge and notify the Veteran of the date, time, and place of the hearing.  If possible, his hearing should be held at the Cincinnati, Ohio, VA Medical Center.  The reasons for not accommodating the Veteran's request, if applicable, should be memorialized and explained.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


